FRANK, Judge.
The ex-wife appeals from the trial court’s order asserting that an abuse of discretion occurred in determining the amount of a reasonable attorney’s fee awarded her. She also disputes the imposition upon her of responsibility for the payment of a portion of the fee.
We find no basis for disturbing the amount of the fee granted the ex-wife. We do find, however, that the trial court erred in requiring the ex-husband to contribute only $900.00 to the ex-wife’s attorney’s fee which totaled $1,652.50. The evidence reveals that at the time of the final hearing the ex-husband’s income exceeded that of the ex-wife’s almost three-fold. The record demonstrates that the ex-husband is in a far better position to compensate the ex-wife’s counsel in the full amount of the fee. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
We reverse that aspect of the trial court’s order which requires the ex-wife to pay part of her fee obligation and direct that the ex-husband satisfy the fee in the full amount. In all other respects, the judgment of the trial court is affirmed.
SCHEB, A.C.J., and PATTERSON, DAVID F., Associate Judge, concur.